IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Michael B. Selig,                         :
                      Appellant           :
                                          :
      v.                                  :     No. 2600 C.D. 2015
                                          :
The Zoning Hearing Board of North         :
Whitehall Township                        :



                                    ORDER



             NOW, September 28, 2016, upon consideration of appellant’s

petition for reconsideration and appellees’ answers in response thereto, the

petition is denied.




                                          MARY HANNAH LEAVITT,
                                          President Judge